Citation Nr: 9928317	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of sensory impairment and hypesthesia with 
trigeminal nerve damage currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation of postoperative 
fracture of the left orbital floor currently evaluated as 
noncompensable.

3.  Evaluation of sinusitis with headaches, fracture of 
maxillary sinus currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation diplopia secondary 
to entrapment of left medial and inferior rectus muscle 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation of laceration of 
the left upper eyelid currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to November 
1973.  The veteran was permanently retired due to a physical 
disability in November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1996 and July 1997 rating decision of 
the New Orleans, Louisiana Department of Veterans Affairs 
(VA) Regional Office (RO).  In the August 1996 rating 
decision, the RO continued the 10 percent evaluation for 
diplopia secondary to entrapment of the left medial and 
inferior rectus muscles and the noncompensable evaluations 
for postoperative fracture residuals of left orbital floor 
and laceration of the left upper lid.  In the July 1997 
rating decision, the RO granted service connection for 
sensory impairment and hyperesthesia with trigeminal nerve 
damage and sinusitis with headaches, fracture of maxillary 
sinus and assigned a 10 percent disability evaluations.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in September 1997.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  The RO determined that that the case did 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Trigeminal nerve damage is manifested by very dysesthetic 
sensation on the left half of the face with hyperesthesia.

2.  The veteran's postoperative residuals of fracture of the 
left orbital floor is manifested by a 1974 finding of mild 
flatness of the cheekbone and no other cosmetic defects.  

3.  The veteran has a painful healed injury of the rectus 
muscle.

4.  The veteran's sinusitis is manifested by tenderness over 
the right maxillary, ethmoid, and frontal sinuses with no 
purulent discharge or crusting, and CT scan evidence of 
opacification of the left maxillary sinus with thickening.

5.  The veteran's diplopia is manifested by a 10-prism 
diopter of diplopia on extreme left lateral gaze.

6.  A well-healed scar on the left upper eyelid is manifested 
by subjective complaints of itchiness, but no objective 
evidence of more than slight disfigurement.


CONCLUSIONS OF LAW

1.  Trigeminal nerve damage is 30 percent disabling.  38 
U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8205 (1998).
 
2.  A 10 percent evaluation is warranted for a painful healed 
injury involving the left rectus muscle.  38 U.S.C.A. §§  
1155, 5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic Codes 
6099-6009 (1998).   

3.  The criteria for an increased evaluation for sinusitis 
with headaches have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

4.  The criteria for an increased evaluation for diplopia 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 4.77, 4.84a, Diagnostic Codes 6090, 6092 (1998).

5.  The criteria for a compensable evaluation for the 
laceration of the left upper lid have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 1996); 
38 C.F.R. Part 4, Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his sensory impairment and hyperesthesia with 
trigeminal nerve damage, fracture of the residuals of the 
left orbital floor, sinusitis with headaches, diplopia, and 
laceration of the left upper eyelid. 

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  The 
veteran's contentions regarding an increase in severity of 
his diplopia, fracture of the left orbital floor, and 
laceration of the left lid since they were last evaluated by 
VA are deemed sufficient to render his claims plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As for 
the issues of evaluations for sensory impairment and 
sinusitis, where the veteran was awarded service connection 
for a disability and subsequently appealed the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been requested by the 
VA or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied. 

The Board has continued the issues concerning sinusitis and 
sensory impairment as entitlement to increased evaluations.  
The veteran is not prejudiced by the naming of the issues.  
The Board has not dismissed the issues, and the law and 
regulations governing the evaluation of the disability are 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  There is 
an important distinction between disagreement with the 
original evaluation award and a subsequent claim for an 
increased evaluation in terms of VA adjudicative actions.  
However, the Court did not provide a substitute name for the 
issue.  The Board has considered whether staged evaluations 
should be assigned in the determination below.  The Board 
concludes that the disability has not changed and a uniform 
evaluation is appropriate.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

I.  Sensory impairment and hyperesthesia

The veteran's service medical records reveal that that the 
veteran sustained an injury to his left eye in service which 
included an orbital blowout fracture of the left eye. 

VA medical records from January to March 1996 indicate that 
the veteran was seen complaining of headaches with facial 
pain.  The record indicates that a CT scan was positive for 
chronic sinusitis on the left side with trauma sequelae.  At 
a March 1996 VA examination, the veteran complained of pain 
and numbness on the left 
side of the face.  On evaluation, there was tenderness to the 
left side of the face attributed to maxillary sinusitis.  X-
ray evaluation revealed old trauma with possible fractures 
involving the wall of the sinus.  The diagnoses included 
history of orbital fracture of the left side with visual 
organic disease and no defect of the upper and lower orbital 
bones.  

At an October 1996 neurological examination, the veteran 
reported experiencing pain and numbness on the left side of 
his face since the accident in service.  The veteran 
complained of a heavy feeling on the left side of the face 
and stated that any type of touch was painful.  On 
evaluation, the examiner noted that the veteran's eye 
movement was difficult especially on the left lateral gaze 
and that all sensations on the left half of the face was very 
dysesthetic and he had hyperesthesia.  There was no evidence 
of any motor involvement at the trigeminal nerve and the rest 
of the cranial nerves were within normal limits.  The 
impression was blowout fracture resulting in sensory 
impairment and hyperesthesia in the distribution of the 
trigeminal sensory nerve over the left half of the face.  In 
July 1997, the RO granted service connection for sensory 
impairment and hyperesthesia with trigeminal nerve damage as 
secondary to service-connected postoperative residuals of 
fracture of the left orbital floor and assigned a 10 percent 
evaluation under Diagnostic Code 8205.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
evaluated on the scale provided for injury to the nerve 
involved, with maximum equal to moderate incomplete 
paralysis.  See nerve involved for diagnostic code number and 
rating.  Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.  38 C.F.R. 
§ 4.124(1998).   Moreover, the schedule for rating 
neurological conditions and convulsive disorders, 38 C.F.R. § 
4.124a, in pertinent part states that neurological diseases 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  The term "incomplete paralysis," with 
this and other
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

As noted above, the veteran's for sensory impairment and 
hyperesthesia with trigeminal nerve damage is evaluated under 
Diagnostic Code 8205.  The scale for the evaluation of injury 
of the trigeminal nerve encompasses the 5th cranial nerve.  A 
10 percent evaluation may be assigned for moderate incomplete 
paralysis of the 
fifth (trigeminal) nerve.  A 30 percent evaluation requires 
severe incomplete paralysis.  A 50 percent evaluation 
requires complete paralysis.  38 C.F.R. § 4.124a, Code 8205 
(1998).

At his September 1997 hearing, the veteran testified that he 
experienced constant pain and numbness involving the left 
side of his face, that was more severe on exposure to cold.  
The veteran described touches to the area like sticking pins 
in his face.

At a November 1997 VA examination, the examiner noted that 
the pain in the area
of the left eye was secondary to muscle adhesions from the 
fracture.  The examiner diagnosed old healed fracture of the 
left orbital rim and facial bones.  During a January 1999 VA 
examination, the veteran reported that unsuccessful surgery 
at been performed after the accident in service to attempt to 
free the trapped medial and inferior rectus muscles and that 
there was an injury to the left infraorbital nerve at that 
time.  The veteran reported constant pins and needles 
feelings on the left side of this face with infraorbital 
dysplasia on the left side.  The examiner noted that the 
chronic pain in the left facial region was probably secondary 
to the post-traumatic pain and neuralgia.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The evidence of record indicates the 
veteran's neurologic dysfunction primarily involves numbness, 
pain, and hyperesthesias with no indication of significant 
weakness, fatigue of the left facial muscles, or 
incoordination of the muscles of left side of the veteran's 
face.  
This evidence establishes that he does not have complete 
paralysis.  Although the disorder is wholly sensory, 
"trifacial" neuralgia may be rated up to complete 
paralysis.  Against this background, there is evidence of 
constant pain, made worse with weather.  The examiners noted 
that the pain was chronic (rather than intermittent), the 
face was very dysesthetic and had hyperesthesia.  Based on 
the findings and the provisions of § 4.124, the Board finds 
that the disorder more closely approximates a severe 
neuropathy, thus an evaluation of 30 percent is warranted.  
However, an evaluation in excess of 30 percent is not 
warranted.  On a factual basis, he does not have complete 
paralysis.  In addition, neither his statements nor the 
examinations reflect a level of impairment, which reach the 
equivalent of more than severe incomplete paralysis.  
Accordingly, the Board concludes that a preponderance of the 
evidence supports an evaluation of 30 percent, but a 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  

II.  Residuals of fracture of the left orbital floor

Service medical records show that the veteran sustained an 
injury to his left eye in service which included laceration 
of the left upper lid and a blowout fracture of the orbital 
floor of the left medial wall with entrapped medial and 
inferior rectus muscles.  The veteran underwent surgery to 
repair the left orbital floor fracture with a Silastic 
implant.  A December 1973 VA hospital discharge summary 
indicated that the veteran complained of pain below the eye 
and diplopia.  On examination, there was tenderness with 
minimal swelling noted below the left lid.  In a January 1974 
VA examination, it was noted that the rim of the left orbit 
had been fractured.
On evaluation, there was slight flatness of the left 
cheekbone, but it was described as mild and there were no 
other cosmetic defects.  The impression was old healed 
fracture of the left orbit with diplopia in two fields of 
gaze of the left eye.  In March 1974, the RO granted service 
connection for postoperative residual fracture of the left 
orbital floor and assigned a noncompensable evaluation under 
Diagnostic Code 6009.

At a March 1996 VA examination, X-ray evaluation revealed old 
trauma with possible fractures involving the wall of the 
sinus.  The diagnoses included history of orbital fracture of 
the left side with visual organic disease and no defect of 
the upper 
and lower orbital bones.  

At an October 1996 neurological examination, the veteran 
reported experiencing pain and numbness on the left side of 
his face since the accident in service.  The veteran 
complained of a heavy feeling on the left side of the face 
and stated that any type of touch was painful.  On 
evaluation, the examiner noted that the veteran's eye 
movement was difficult especially on the left lateral gaze.

The Board observes that the RO has rated the veteran's 
postoperative residuals of fracture of the left orbital floor 
by analogy to Diagnostic Code 6009, an unhealed 
injury of the eye.  Under the Schedule for Rating 
Disabilities, an unhealed injury of the eye, is evaluated for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1998).

At his September 1997 hearing, the veteran testified that he 
experienced constant pain and numbness involving the left 
side of his face, that was more severe on exposure to cold.  
The veteran described touches to the area like sticking pins 
in his face.

At a November 1997 VA examination, the examiner noted that 
the pain in the area of the left eye was secondary to muscle 
adhesions from the fracture.  The examiner diagnosed old 
healed fracture of the left orbital rim and facial bones.  
During a January 1999 VA examination, the veteran reported 
that unsuccessful surgery at been performed after the 
accident in service to attempt to free the trapped medial
and inferior rectus muscles and that there was an injury to 
the left infraorbital nerve at that time.  The veteran 
reported constant pins and needles feelings on the left side 
of this face with infraorbital dysplasia on the left side.  
The examiner noted that the chronic pain in the left facial 
region was probably secondary to the post-traumatic pain and 
neuralgia.

The Board notes that the veteran has been granted service 
connection for sensory impairment and hyperesthesia with 
trigeminal nerve damage, diplopia, and sinusitis as secondary 
to his service-connected postoperative residuals of a 
fracture of the left orbital floor.  In Estaban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, it 
does not appear that the above evaluations took into 
consideration injury to the inferior rectus muscle other than 
diplopia.  

Upon review of the record, the Board notes that the fracture 
does not result in more than a mild defect, described as a 
slight flatness of the left cheek bone in a January 1974 VA 
examination.

As noted above, the veteran underwent surgery to attempt to 
repair a damaged inferior rectus muscle injury that occurred 
at the time of the fracture.  A VA examiner has specifically 
identified pain in the area related to muscle adhesion from 
the injury.

Upon review of the record, the Board finds that the attempted 
repair of the inferior rectus muscle along with the veteran's 
continued complaints of pain of left orbit pain and the VA 
examiner's finding of chronic pain in the area of the healed 
left orbit fracture are enough to warrant a 10 percent 
evaluation for a painful injury of the rectus muscle.  38 
C.F.R. § 4.84a, Diagnostic Code 6099-6009.

III.  Sinusitis

The veteran's service medical records reveal that he 
sustained an injury to his left eye in service which included 
an orbital blowout fracture of the left eye.  

VA medical records from January to March 1996 indicate that 
the veteran was seen complaining of chronic sinus headaches 
with facial pain and decreased visual acuity.  The record 
indicates that a CT scan was positive for chronic sinusitis 
on the left side with trauma sequelae.  The assessments 
included allergic rhinitis, sinusitis, and chronic sinusitis.

In a March 1996 VA examination, the veteran complained of 
sinus problems with pain on the left side of his face.  On 
evaluation, there was tenderness to palpitation of the left 
maxillary sinus and hypertrophied turbinates.  A radiology 
report indicated opacification of the left maxillary sinus 
with a deformity of the walls of the left sinus, possible old 
fracture, may be due to old trauma.  The diagnoses included 
chronic sinusitis of the left maxillary sinus with 
hypertrophied turbinates.  

At an October 1996 VA examination, the veteran reported that 
he suffered a fracture of the left side of his face in 
service and has experienced frontal sinus headaches and 
occasionally took antibiotics for such.  The diagnoses were 
old healed fractures of the left orbit and left facial bone 
and chronic sinusitis.  The examiner noted that the veteran's 
headaches may be related to his chronic sinusitis which is 
secondary to facial fractures.  The RO, in a July 1997 rating 
decision, granted service connection for sinusitis with 
headaches, fracture of the maxillary sinus as secondary to 
the service-connected postoperative residuals of fracture of 
the left orbital floor.

The RO noted that during the pendency of the veteran's 
appeal, the VA revised the criteria for rating the 
respiratory system, including diseases of the nose and 
throat, effective October 7, 1996.  61 Fed. Reg. 46,727 
(1996).  Prior to October 7, 1996, Diagnostic Codes 6510 
through 6514 for sinusitis all applied the same schedular 
criteria.  A 10 percent evaluation contemplated a showing of 
moderate symptomatology with discharge or crusting or 
scabbing, infrequent headaches.  In order to warrant an 
assignment of a 30 percent evaluation, the claimant would 
have to show severe symptomatology with frequently 
incapacitating recurrences, severe and frequent headaches 
with purulent discharge or crusting reflecting purulence.  A 
50 percent rating is assigned for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996). 

Under the applicable criteria in effect from October 7, 1996, 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting occurs.  For a 30 percent evaluation, 
the claimant must be shown to have three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-capacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. Assignment of a 50 percent evaluation 
is warranted on a showing of symptomatology following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The Court has held that where the law or regulations change 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).
 
At his September 1997 hearing, the veteran testified that he 
currently had a sinus infection and was taking antibiotics.  
The veteran also reported that he experienced sinus headaches 
every day, but that some are not as severe as others.  
According to the veteran, he suffered from severe headaches 
requiring him to leave work and go home to lie down 
approximately 1-2 times per month.

In a November 1997 VA examination, the veteran reported that 
he took an antibiotic for sinus drainage and Motrin for 
headaches.  In a November 1998 handwritten addendum to the 
November 1997 VA examination, the examiner noted that the 
veteran's sinuses were not tender and there was normal nasal 
secretion.  X-ray evaluation of the sinus revealed 
opacification of the left maxillary sinus-no change from 
previous.  The impression included history of intermittent 
sinusitis secondary to old healed fracture of facial bones.

At a January 1999 VA examination, the veteran complained of 
some inability to breathe through his nose, especially during 
hot and pollen seasons.  The veteran reported that he used 
over-the-counter medication for his sinusitis and congestion.  
The veteran reported pain in the left maxillary and ethmoid 
regions as well as bilateral frontal pain.  According to the 
veteran, the pain was not constant but became severe about 2-
3 times per week.  On evaluation, a deviated septum to the 
right with an approximate 25 percent obstruction was noted.  
There was an enlargement of the right inferior turbinate 
which appeared erythematous and granular.  Tenderness over 
the right maxillary, ethmoid, and frontal sinuses were noted.  
There was no purulence or crusting.  The examiner noted that 
a December 1998 CT scan revealed opacification of the left 
maxillary sinus with thickening of the left maxillary sinus 
wall.  The impression included chronic left maxillary 
opacification, sinusitis, and deviated septum due to 
turbinate hypertrophy.  

The evidence shows that the veteran has tenderness over the 
right maxillary, ethmoid, and frontal sinuses and 
opacification of the left maxillary sinus with thickening of 
the left maxillary sinus wall.  The medical evidence does not 
demonstrate severe chronic sinusitis with frequent 
incapacitation recurrences, severe and frequent headaches, or 
purulent discharge or crusting.  The evidence does not 
reflect 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment (lasting 
4-6 weeks) or more than 6 non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
and crusting.  Specifically, examinations have ruled out 
crusting and purulence.  Neither the examinations nor the 
veteran's statements establish the presence of severe 
symptomatology.  Although the veteran contends that he 
suffers from headaches, which were severe, the medical 
evidence presented does not support those contentions.  We 
also noted that the headaches have been described by the 
veteran as varying in intensity and that he would have to 
leave work only 1-2 times per month.  This reflects that 
severe headaches are infrequent.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of competent medical professional when evaluating 
the evidence.  The Board finds that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion. 

The Board finds that the preponderance of the evidence is 
against an increased evaluation for sinusitis.  There is no 
doubt to be resolved.  Accordingly, the claim is denied.

IV.  Diplopia

Service medical records show that the veteran sustained an 
injury to his left eye in service which included laceration 
of the left upper lid and a blowout fracture of the orbital 
floor of the left medial wall with entrapped medial and 
inferior rectus muscles.  The veteran underwent surgery in 
order to repair damage and attempt to free the entrapped 
medial and inferior rectus muscles that was unsuccessful.  It 
was noted that there was diplopia as a result of this 
entrapment.  At January 1974 VA examination, the veteran 
complained of double vision when looking up.  On evaluation 
there was diplopia when looking up and to the right and down 
and to the left.  In March 1974, the RO granted service 
connection for diplopia as secondary to entrapment of left 
medial and inferior rectus muscles and assigned a 10 percent 
disability evaluation under Diagnostic Code 6709.  The 10 
percent evaluation was based upon criteria then in effect.

Initially, the Board notes that diplopia is rated under 
impairment of muscle function under Diagnostic Code 6090, 
which provides an equivalent visual acuity for the degree of 
diplopia found.  38 C.F.R. § 4.84a, Diagnostic Codes 6090 
(1998).  Thus, specific findings of diplopia are converted 
into terms that lend themselves to the application of 38 
C.F.R. § 4.84a, Table V (1998).  However, according to the 
notes following Diagnostic Code 6090, the ratings will not be 
applied for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity of 
field of vision of both eyes, the above diplopia ratings will 
applied to the poorer eye whiled the better eye is rated 
according to the best corrected visual acuity or visual 
field.  38 C.F.R. § 4.84a, Diagnostic 6090, Note 2 (1998).  

As noted above, diplopia is rated as impairment of muscle 
function.  According 38 C.F.R. § 4.77, the measurement of 
muscle function is undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye.  Muscle function is considered normal when 
diplopia does not exist within 20 to 40 degrees in the 
lateral, upper or downward quadrants.  38 C.F.R. §§ 4.77, 
4.84a, Diagnostic Code 6090 (1998).  

VA medical records from January to March 1996 show that the 
veteran complained of decreased visual acuity in his left 
eye.  The assessments included astigmatism and primary 
optical atrophy suspected.  However, at a March 1996 VA 
examination, the veteran's visual acuity was 20/20 in the 
both eyes with glasses.  Ocular mobility was full in all 
directions and there was no double vision.  The diagnosis 
included history of left orbital fracture, no visual organic 
disease.

At his September 1997 hearing, the veteran testified that he 
experienced double vision when he looked to his left.  The 
cornea and lens were clear.  Ocular mobility was full in all 
directions, but a 10-prism diopter of diplopia on extreme 
left lateral gaze was noted.  There was also pain in this 
area related to muscle adhesion from the injury.  The visual 
field test showed that the left eye constricted to 20 degrees 
in all fields.  The impression included myopia and 
astigmatism in both eyes, corrected to 20/40; chronic open-
angle glaucoma of both eyes; old healed fracture of left 
orbital rim and facial bones with scars on left side of nose 
and forehead; and diplopia, 10 prism diopters, only at 
extreme left lateral gaze secondary to adhesions from the 
fracture.  The examiner noted that the first two diagnoses 
were developmental in origin and not related directly or 
indirectly to the veteran's injury in service. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  The Board notes that the 
veteran complained of double vision when looking to his left.  
The Board accepts his statement.  However, the Board attaches 
far more probate weight to the observations and opinions of 
competent medical professional when evaluating the evidence.  
The Board finds that the specific findings and opinion of a 
competent medical professional are more probative of the 
degree of impairment than the veteran's lay opinion.  
Grottveit, 5 Vet. App. 91.   

The Board notes that the veteran has complained of double 
vision when looking left and a 10-prism diopter of diplopia 
on extreme left lateral gaze was observed.  However, there 
were no findings of diplopia within 20 to 40 degrees in the 
lateral or downward quadrants or within 20 to 30 degrees in 
the upper quadrants, which is required for a compensable 
evaluation.  Moreover, the veteran's diminished acuity has 
been attributed to intercurrent causes and determined not to 
be related directly or indirectly to the veteran's injury in 
service.   See 38 C.F.R. § 4.14.

The Board notes that the regulations used to evaluate the 
veteran's diplopia in the 1974 rating decision were revised 
and the manner in which the veteran's diplopia was to 
determined to warrant a 10 percent evaluation is no longer 
used.  However, a change in the regulation cannot be the 
basis to reduce the veteran's evaluation. 

Therefore, as the medical evidence does not meet the criteria 
for a compensable evaluation for diplopia, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for diplopia and there is no doubt to be 
resolved.  Accordingly, the claim is denied.

V.  Laceration of left upper lid

Service medical records show that the veteran sustained an 
injury to his left eye in service which included laceration 
of the left upper lid.  In March 1974, the RO granted service 
connection for laceration of the left upper lid and assigned 
a noncompensable evaluation under Diagnostic Code 7800.

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).

In January 1996, the veteran filed claims for increased 
evaluations for his service-connected disabilities.  A March 
1996 VA examination report shows a small vertical scar in the 
left interior angle of the left eye measuring about 2 cm. 
with normal color and a 3.5 cm. transversal scar on the left 
eyebrow.  There was no tenderness to palpitation and the 
scars were movable.  However, there was slight adherence of 
the muscle on vertical scar.  The diagnoses included vertical 
scar on the left interior angle of the left eye and 
transversal scar on the left eyebrow, but no aesthetic scars. 

At his September 1997 hearing, the veteran testified that the 
scar on his upper lid itched, was tender, and was 
disfiguring.  At the November 1997 VA examination, the 
examiner noted that there was a scar on the left side of the 
nose over the eyebrow. 

The Board notes that the clinical documentation does not 
objectively confirm such that the veteran's scar is 
symptomatic or disfiguring.  In fact, at the March 1996 VA 
examination, the examiner noted that the scar was not tender 
to palpitation and that there were no aesthetic scars.  In 
November 1997, one scar was described as negligible.

To the extent that the veteran reports that he has itching 
and tenderness along the scar over his nose and left eyebrow, 
the Board finds that the veteran is competent to report his 
symptoms.  Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of competent medical professional when evaluating 
the evidence.  The Board finds that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
evaluation for the veteran's laceration scar of the upper 
eyelid.  Specifically, the scars are not moderately 
disfiguring or tender and painful on objective demonstration.  
Further, Diagnostic Code 7806 is not applicable.  The 
veteran's complaint of itchiness does not provide a basis to 
award an increased evaluation.  Therefore, a compensable 
evaluation under 38 C.F.R. Part 4, Diagnostic Codes 7800, 
7804 (1998) is not warranted and there is no doubt to be 
resolved.


ORDER

A 30 percent evaluation for sensory impairment and 
hyperesthesia with trigeminal nerve damage is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  An increased evaluation for 
postoperative residuals of fracture of the left orbital floor 
is denied.  A 10 percent evaluation for a painful healed 
injury of the inferior rectus muscle is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  An increased evaluation for sinusitis 
with headaches is denied.  An increased evaluation for 
diplopia is denied.  An increased evaluation for laceration 
of the left upper lid is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

